       Case 2:19-cv-10635-ILRL-JVM Document 61 Filed 03/18/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

BYRON TAYLOR, ET AL                                                   CIVIL ACTION

VERSUS

HD AND ASSOCIATES, LLC,
ET AL                                                                 NO. 19-10635


                                                                      SECTION: “B”(1)

                                       ORDER

       For the orally pronounced reasons given at today’s hearing with

parties’ counsel,

       IT IS ORDERED that:

       (1)    Plaintiffs'    motion    for       conditional   certification    of    a

collective action is GRANTED, IN PART, to conditionally certify a class

composed of cable technicians that were employed by defendant HD within

12 months of plaintiffs’ demand letter to defendant or the filing of

this court action, whichever occurred earliest, Rec. Docs. 27, 29, &

32);

       (2)    Plaintiffs’ foregoing motion seeking approval of their

notice plan, as proposed therein, is DISMISSED as moot;

       (3) No later than 7 days from entry of this order, parties’ lead

counsel of record shall meet, confer, and thereafter submit to the Court

a joint proposal of a notice to collective class members, subject to

the temporal scope provided infra;

       (4)   Plaintiffs’    motion    for       protective   order,    sanctions,    and

corrective notice is DENIED, Rec. Docs. 45 & 53); and



                                            1
    Case 2:19-cv-10635-ILRL-JVM Document 61 Filed 03/18/20 Page 2 of 2



     (5)   No later than 7 days from entry of this order, parties’ lead

counsel shall meet, confer, and thereafter submit to the Court a joint

proposal setting forth all pretrial deadlines, final pretrial conference

and trial dates.

     New Orleans, Louisiana this 18th day of March 2020




                            _________________________________________
                               SENIOR UNITED STATES DISTRICT JUDGE




                                    2
